Opinion filed August 31, 2022




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-22-00080-CR
                                    __________
           CHARAIL DOMINIQUE MCDANIEL, Appellant
                           V.
               THE STATE OF TEXAS, Appellee

                     On Appeal from the 42nd District Court
                            Taylor County, Texas
                        Trial Court Cause No. 28491-A

                      MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal. Appellant
states that he no longer wishes to pursue an appeal, and he requests that we withdraw
his notice of appeal and dismiss this appeal. The motion is signed by both Appellant
and Appellant’s counsel in compliance with Rule 42.2 of the Texas Rules of
Appellate Procedure.
      The motion is granted, and the appeal is dismissed.


August 31, 2022                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.